 

 

 

 

 

 

 

 

 

USDC SDNY “a
UNITED STATES DISTRICT COURT ELE UMENT
SOUTHERN DISTRICT OF NEW YORK OTR OR TAR Eg FILED
wn ee ee ee ee ee eee ee ee ee ee ee ee eee xX DOC a ,
LYNETTE TATUM-RIOS, individually andon — : DATE PRES pee pn
behalf of all other persons similarly situated, : renin, WEC 0.2 2019 _
Plaintiff,
. ORDER
-against- :
. 19 Civ. 8014 (GBD)
LANE BRYANT, INC., :
Defendant.
Xx

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to

restoring the action to this Court’s calendar if an application to restore is made within thirty 30)

days of this Order.

SO ORDERED.

Dated: New York, New York
December 2, 2019

 

hited States District Judge
